UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1242


RICHARD PEAMON,

                  Plaintiff - Appellant,

          and

BILL NORRIS; MICHAEL RICH,

                  Plaintiffs,

          v.

A AND R DEVELOPMENT CORPORATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-02974-WMN)


Submitted:   May 22, 2008                     Decided:   May 28, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Peamon, Appellant Pro Se.         Paula Jeanette McGill,
Washington, D.C.; Paul D. Shelton, MCKENNON, SHELTON, & HENN, LLP,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard   Peamon   appeals    the   district   court’s   orders

granting A & R Development’s motions to set aside an entry of

default, for a protective order, and for summary judgment on

Peamon’s civil negligence action, which alleged inadequate security

at his apartment complex.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Peamon v. A & R Dev. Corp., No. 1:06-cv-

02974-WMN (D. Md. Mar. 20, 2007; Apr. 19, 2007; Feb. 7, 2008).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -